DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Claims 113, 114, 116-131 are presented for examination.
Claims 113, 116, 117, 119, 120, 121, 127, 130, 131 are amended.
Claims 115 and 132 are cancelled.
Claims 1-112 were cancelled.
Double Patenting Rejections are withdrawal in light of Terminal Disclaimer filed by the applicant(s).
35 USC 112 Rejection is withdrawal in light of amendment by the applicant(s).

Priority
The instant application claims benefit of the filing date and priority (continuation) to the U.S. Non-Provisional Patent Application SN: 13/937,205, filed on 08 July 2013, which claims the benefit of U.S. Non-Provisional Patent Application SN: 11/771,911, filed on 29 June 2007, which claims the benefit of U.S. Provisional Patent Application SN: 60/817,764, filed on 30 June 2006.  Accordingly, the filing date of the Provisional Patent Application (30 June 2006) is considered the effective filing date for the examination of the instant application.

Response to Argument
Applicant’s arguments filed in the amendment filed on 21 December 2021, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant argued that the references do not explicitly disclose “ordering of the expressions”
Examiner has added Greetham et al. (US 20020133522) to teach “ordering of the expressions”
	For the above reasons, the combination of the references at least disclose the argued claim limitations.
 	The replies to the above arguments apply to other similar arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 113, 127 and 131 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 113, 127 and 131 recite “a first order value of a first alphanumeric expression according to an ordering of alphanumeric expressions” and “a second order value according to said ordering of alphanumeric expressions” and “second order value”
a. Examiner is unable to find support for the newly added subject matters in the specification. 
b. The term “first order value” is unclear, whether it is referring to the value of the order (e.g. first order-value) or value in the first order (e.g. first-order value)?
c. The term “second order value” is unclear, whether it is referring to second (another) “first order value” from the query, or second “order value” after “first order value,” or second value of “the second order.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 113, 127 and 131 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claims 113, recites “processing a query based, at least in part, on an application of an operator to at least one of said one or more first binary strings to provide a comparison of said first order value of said first alphanumeric expression represented by said concatenation of individual characters of said at least one of said one or more first character expressions with a second order value according to said ordering of alphanumeric expressions, the second order value being expressed by a concatenation of individual characters of one or more second character expressions of said query”
Claim 113 is claiming a comparing process between an alphanumeric expression in a query and a plurality of alphanumeric expressions in a stream. Each character in the alphanumeric expressions of the query and the stream are converted into binary strings.
It seems the above limitation is comparing a binary expression (binary string) of the first character of the alphanumeric expression in the stream with a binary expression (binary string) of the first character of the alphanumeric expression of the query.
The phrase “said first order value of said first alphanumeric expression represented by said concatenation of individual characters of said at least one of said one or more first character expressions with a second order value according to said ordering of alphanumeric expressions, the second order value being expressed by a concatenation of individual characters of one or more second character expressions of said query” is unclear. 
The first portion recites “said first order value of said first alphanumeric expression represented by said concatenation of individual characters of said at least one of said one or more first character expressions with a second order value according to said ordering of alphanumeric expressions” is unclear. It seems “second order value” is “ordering of alphanumeric expressions” (from “a stream” as recited in the first limiation).
The second portion recites “the second order value being expressed by a concatenation of individual characters of one or more second character expressions of said query” which is unclear also. 
What is in the query? What is “one or more second character expressions of said query” The claim is not only omitting the first character expression of said query, it is omitting description of the entire query.
If “said query” is binary expressions of “one or more second character expressions of said query” from the stream, where is the first character expression of said query?
When the query is “IBM” is comparing “IBM” in the stream, is the query “IBM” and “IBM” in the stream the same “IBM” or different “IBM”?
If they are the same IBM, then it is unclear if first order value (e.g. “I”) is comparing with second order value (e.g. “B”), or if first order value (e.g. order of 0) is comparing with second order value (e.g. order of 1).
Further, it is unclear “second character expressions of said query” is referring to “second-character expressions of said query” (e.g. second character of the expression of said query) or “second character-expressions of said query” (e.g. second expression 
Additionally, Claim 113 recites the limitation "wherein application of said operator comprises comparing one or more bytes of said first binary string comprising said concatenation of binary expressions of individual characters of said first alphanumeric expression loaded to a first fixed-length register of a computer and/or machine and one or more bytes of a second binary string comprising a concatenation of binary expressions of individual characters of said second alphanumeric expression loaded to a second fixed-length register of the computer and/or machine” which is unclear, “said second alphanumeric expression” is referring back to the query or different “alphanumberic expressions” in the stream as recited in the first limitation. 
For the above reasons, the limitations are indefinite 
Claim 113 recites the limitation "wherein application of said operator comprises comparing one or more bytes of said first binary string comprising said concatenation of binary expressions of individual characters of said first alphanumeric expression loaded to a first fixed-length register of a computer and/or machine and one or more bytes of a second binary string comprising a concatenation of binary expressions of individual characters of said second alphanumeric expression loaded to a second fixed-length register of the computer and/or machine”  There is insufficient antecedent basis for this limitation in the claim. The term “second alphanumeric expression” never recited before. It is unclear “said second alphanumeric expression” is referring to which “second alphanumeric expression.”
Claims 127 and 131 recites similar claim language as in Claim 113, therefore, they are rejected for the similar reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
a. Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 113, 114, 116-131 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 113 recites, “A method of processing characters in a stream of characters expressing words, mathematical expressions, numerical expressions, acronyms and/or multicharacter symbols in a particular spoken and/or written language, the method comprising: 
parsing a stream of characters to obtain one or more first character expressions from the stream of characters, the one or more first character expressions being descriptive of corresponding events and/or transactions; 
concatenating binary expressions representing individual characters of at least one of said one or more first character expressions in one or more first binary strings, said at least one said one or more first character expressions representing a first order value of a first alphanumeric expression according to an ordering of alphanumeric expression, the first alphanumeric expression comprising a concatenation of said individual characters representing digit values at associated positions in the first alphanumeric expression, indicative of ones of said digit value having exactly one of 
processing a query based, at least in part, on an application of an operator to at least one of said one or more first binary strings to provide a comparison of said first order value of said first alphanumeric expression represented by said concatenation of individual characters of said at least one of said one or more first character expressions with a second order value according to said ordering of alphanumeric expressions, the second order value being expressed by a concatenation of individual characters of one or more second character expressions of said query,
wherein application of said operator comprises comparing one or more bytes of said first binary string comprising said concatenation of binary expressions of individual characters of said first alphanumeric expression loaded to a first fixed-length register of a computer and/or machine and one or more bytes of a second binary string comprising a concatenation of binary expressions of individual characters of said second alphanumeric expression loaded to a second fixed-length register of the computer and/or machine.”
(Step 1) The claim recites “A method of processing characters…” as drafted, is a method, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “parsing a stream of characters to obtain one or more first character expressions from the stream of characters, the one or more first character expressions being descriptive of corresponding events and/or transactions,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “application,” “register,” “computer” and “machine” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “application,” “register,” “computer” and “machine” language, “parsing” in the context of this claim encompasses the user manually parsing a stream of characters to obtain one or more first character expressions from the stream of characters, the one or more first character expressions being descriptive of corresponding events and/or transactions in his mind (e.g. user reads a portion of the stream of characters).
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Similarly, the limitation of “concatenating binary expressions representing individual characters of at least one of said one or more first character expressions in one or more first binary strings, said at least one said one or more first character expressions representing a first order value of a first alphanumeric expression according to an ordering of alphanumeric expression, the first alphanumeric expression comprising a concatenation of said individual characters representing digit values at associated positions in the first alphanumeric expression, indicative of ones of said digit value having exactly one of three or more possible unique values,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “application,” “register,” “computer” and “machine,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “application,” “register,” “computer” and “machine” language, concatenating” in the context of this claim encompasses the user manually concatenating binary expressions representing individual characters of at least one of said one or more first character expressions in one or more first binary strings, said at least one said one or more first character expressions representing a first order value of a first alphanumeric expression according to an ordering of alphanumeric expression, the first alphanumeric expression comprising a concatenation of said individual characters representing digit values at associated positions in the first alphanumeric expression, indicative of ones of said digit value having exactly one of three or more possible unique values in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
The limitation of “processing a query based, at least in part, on an application of an operator to at least one of said one or more first binary strings to provide a comparison of said first order value of said first alphanumeric expression represented by said concatenation of individual characters of said at least one of said one or more first character expressions with a second order value according to said ordering of alphanumeric expressions, the second order value being expressed by a concatenation of individual characters of one or more second character expressions of said query,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “application,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for application” language, “processing” in the context of this claim encompasses the user manually processing a query based, at least in part, on an application of an operator to at least one of said one or more first binary strings to provide a comparison of said first order value of said first alphanumeric expression represented by said concatenation of individual characters of said at least one of said one or more first character expressions with a second order value according to said ordering of alphanumeric expressions, the second order value being expressed by a concatenation of individual characters of one or more second character expressions of said query in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
The limitation of “wherein application of said operator comprises comparing one or more bytes of said first binary string comprising said concatenation of binary expressions of individual characters of said first alphanumeric expression loaded to a first fixed-length register of a computer and/or machine and one or more bytes of a second binary string comprising a concatenation of binary expressions of individual characters of said second alphanumeric expression loaded to a second fixed-length register of the computer and/or machine” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “application,” “register,” “computer” and “machine” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “application,” “register,” “computer” and “machine” language, “comparing” in manually comparing one or more bytes of said first binary string comprising said concatenation of binary expressions of individual characters of said first alphanumeric expression in his mind (e.g. user reads a portion of the stream of characters).
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “application” to perform the “parsing,” “concatenating” and “processing” steps. The “application” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “application” to perform “parsing,” “concatenating” and “processing” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not 
Claim 114 recites “The method of claim 113, wherein said first alphanumeric value comprises a sum of products, said products comprising individual ones of said digit values multiplied by a position value associated with positions of said digit values multiplied by position values associated with positions of said digit values in the alphanumeric expression.” 
(Step 2A-Prong One) The limitation of “comprises a sum of products, said products comprising individual ones of said digit values multiplied by a position value associated with positions of said digit values multiplied by position values associated with positions of said digit values in the alphanumeric expression,” as drafted, is “mathematical calculations” that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “application,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “application” language, “a sum of products” in the context of this claim encompasses the user manually calculate “a sum of products” in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation (mathematical calculations) in the mind but for the recitation of generic computer components, then it falls within the “Mathematical concepts” and “Mental Processes” groupings of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “application” to “a sum of products” step. The “application” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “application” to perform “a sum of products” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 116 recites “The method of claim 113, wherein the second binary string comprises a concatenation of binary expressions of individual characters of at least one of said one or more second character expressions” which merely disclose type of data and does not meet any of the categories. 
Claim 116 incorporates limitations from Claim 113, which are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, therefore, Claim 116 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 117 recites “The method of claim 113, wherein said processing said query further comprises: determining a relationship between at least one of said first 
(Step 2A-Prong One) The limitation of “determining a relationship between at least one of said first character expressions and at least one of said one or more second character expressions based, at least in part, on said one or more first binary strings and said one or more second binary strings,” as drafted, is process, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “application,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “application,” language, “determining” in the context of this claim encompasses the user manually determining a relationship between at least one of said first character expressions and at least one of said one or more second character expressions based, at least in part, on said one or more first binary strings and said one or more second binary strings in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “application,” to perform the “determining” step. The “application” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “application,” to perform “determining” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 118 recites “The method of claim 117, wherein said determining said relationship further comprises determining said relationship according to said operator.”
(Step 2A-Prong One) The limitation of “determining said relationship according to said operator,” as drafted, is a process, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “application,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “application,” language, “determining” in the context of this claim encompasses the user manually determining said relationship according to said operator in his mind.
If claim limitations, under its broadest reasonable interpretation, covers Mental Processes” grouping of abstract ideas. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “application,” to perform the “determining” step. The “application” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “application,” to perform “determining” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 119 recites “The method of claim 118, wherein said determining said relationship further comprises determining a quantitative relationship between said first order value and said second order value according to said operator.”
(Step 2A-Prong One) The limitation of “determining a quantitative relationship between said first order value and said second order value according to said operator,” as application,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “application,” language, “determining” in the context of this claim encompasses the user manually determining a quantitative relationship between said first order value and said second order value according to said operator in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “application,” to perform the “determining” step. The “application” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “application,” to perform “determining” step amounts to no more 
Claim 120 recites “The method of claim 119, wherein said determining said quantitative relationship further comprises determining whether a numerical value represented by said first order value character expressions is greater than a numerical value represented by said order value.”
(Step 2A-Prong One) The limitation of “determining whether a numerical value represented by said first order value character expressions is greater than a numerical value represented by said order value,” as drafted, is a process, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “application,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “application,” language, “determining” in the context of this claim encompasses the user manually determining whether a numerical value represented by said first order value character expressions is greater than a numerical value represented by said order value in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “application,” to  “determining” step. The “application” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “application,” to perform “determining” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 121 recites “The method of claim 119, wherein said determining said quantitative relationship further comprises determining whether a numerical value represented by said first order value is less than a numerical value represented by said second order value.”
(Step 2A-Prong One) The limitation of “determining whether a numerical value represented by said first order value is less than a numerical value represented by said second order value,” as drafted, is a process, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “application,” nothing in the claim element precludes the step from practically being performed in the mind. For application,” language, “determining” in the context of this claim encompasses the user manually determining whether a numerical value represented by said first order value is less than a numerical value represented by said second order value in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “application,” to perform the “determining” step. The “application” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “application,” to perform “determining” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot 
Claim 122 recites “The method of claim 113, wherein said data stream comprises character expressions from a plurality of record sources” which merely disclose information abvout the source of data, and does not meet any of the categories. 
Claim 122 incorporates limitations from Claim 113, which is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, therefore, Claim 122 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 123 recites “The method of claim 113, and further comprising buffering at least a portion of said one or more first binary strings in a window buffer, and wherein said processing said query further comprises processing said query based, at least in part on signals and/or states maintained in said window buffer.”
(Step 2A-Prong One) The limitation of “processing said query based, at least in part on signals and/or states maintained in said window buffer,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “application” and “window buffer” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “application” and “window buffer”  language, “processing” in the context of this claim encompasses the user manually processing said query based, at least in part on signals and/or states in his mind.
If claim limitations, under its broadest reasonable interpretation, covers Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “application” and “window buffer” to perform the “buffering” and “processing” steps. The “application” and “window buffer” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional elements – “…buffering at least a portion of said one or more first binary strings in a window buffer” where merely describes how to generally “apply” the concept of transmitting notification in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “application” and “window buffer” to perform “buffering” and “processing” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Further, the claim recites additional elements – “…buffering at least a portion of said one or more first binary strings in a window buffer” where merely describes how to generally “apply” the concept of transmitting notification in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”), which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storing data process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Claim 124 recites “The method of claim 123, wherein said buffering said portion of said one or more first binary strings further comprises merging said portion with historical events.”
(Step 2A-Prong One) The limitation of “merging said portion with historical events,” as drafted, is a process, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “application” and “window buffer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “application” and “window buffer,” language, “merging” in the context of this claim encompasses the user manually merging said portion with historical events in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “application” and “window buffer,” to perform the “merging” step. The “application” and “window buffer” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “application” and “window buffer,” to perform “merging” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 125 recites “The method of claim 123, wherein said buffering said portion further comprises: 
expiring at least a portion of said historical events; and 
merging said portion of said one or more data streams with an unexpired portion of said historical data to provide an updated window buffer.”
(Step 2A-Prong One) The limitation of “expiring at least a portion of said historical events,” as drafted, is a process, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “application” and “window buffer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “application” and “window buffer,” language, “expiring” in the context of this claim encompasses the user manually expiring at least a portion of said historical events in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
merging said portion of said one or more data streams with an unexpired portion of said historical data to provide an updated window buffer,” as drafted, is a process, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “application” and “window buffer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “application” and “window buffer,” language, “merging” in the context of this claim encompasses the user manually merging said portion of said one or more data streams with an unexpired portion of said historical data to provide an updated window buffer in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “application” and “window buffer,” to perform the “expiring” and “merging” steps. The “application” and “window buffer” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to application” and “window buffer,” to perform “expiring” and “merging” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 126 recites “The method of claim 125, wherein said processing said query further comprises processing said query based, at least in part, on said updated window buffer.”
(Step 2A-Prong One) The limitation of “processing said query based, at least in part, on said updated window buffer,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “application” and “window buffer” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “application” and “window buffer”  language, “processing” in the context of this claim encompasses the user manually processing said query based, at least in part, on said updated window buffer in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical 
In particular, the claim recites additional elements – using “application” and “window buffer” to perform the “processing” step. The “application” and “window buffer” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 (Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “application” and “window buffer” to perform “processing” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
For Claim 127, (Step 1) The claim recites “A computing platform…” as drafted, as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program’s functionality to be realized.
	The claim lacks the necessary physical articles or objects to constitute a machine As such, they fail to fall within a statutory category. They are, at best, functional descriptive material per se. Therefore, Claim 127 is ineligible.
Dependent claims 128-130 fail to resolve the deficiencies of claim 127, therefore, they are rejected for the similar reason.
For claim 131, it is an article claim having similar limitations as cited in claim 113. Thus, claim 131 is also rejected under the same eligibility analysis as explained in the rejection of rejected claim 113.

Claims 127-130 are rejected under 35 U.S.C. § 101 because the claimedinvention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 127 recites “A computing platform to process…said computing platform being adapted to…” which can be interpreted by a person of ordinary skills in the art as software that carry out the claimed functions. If it is the case, “computing platform” is claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program’s functionality to be realized.
	The claim lacks the necessary physical articles or objects to constitute a machine 
Dependent claims 128-130 fail to resolve the deficiencies of claim 127, therefore, they are rejected for the similar reason.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 113, 115, 116, 117, 123, 127, 128, 131, 132 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Methvin et al. (U.S. Pat. No.: US 5073864, hereinafter Methvin), in view of Call (U.S. Pub. No.: US 20020165707), and further in view of Greetham et al. (US 20020133522, herein after Greetham).
For claim 113, Methvin discloses a method of processing characters in a stream of characters expressing words, mathematical expressions, numerical expressions, acronyms and/or multicharacter symbols in a particular spoken and/or written language, the method comprising: 
parsing a stream of characters to obtain one or more first character expressions from the stream of characters, the one or more first character expressions being …each letter of the alphabet as well as each symbol such as an asterisk or hyphen is represented as a unique string of eight 1 or 0 logic bits, also known as a byte…A portion of text can be thought of and is represented as a long, continuous string of bytes, one byte for each letter appearing in the portion of text. To determine whether a particular word, or "keyword," appears in a portion of text, current string processors typically, starting at the beginning of the byte string that represents the portion of text, or the "character string," compare the first byte of the keyword with the first byte of the character string…As an example, let the keyword be the word "the" and the character string be "that time is the essence." Initially, as described above and set forth below, the byte representing the "t" in "the" will be compared to the byte representing the "t" in "that":”
column 21, lines 40-45, “…One of the first items of information that is desirable to determine related to the input string is the location of the first byte that matches the corresponding byte of the keyword. For example, many programs parse input data by searching for certain delimiters (e.g., a space, a comma, a period, a or the like).” 
column 41, lines 31-60, “The present invention includes eight other instructions that are advantageously used to process data in a character or integer data stream. One example of a frequently occurring operation in data processing is to parse the input data into text words.”
WHERE “a stream of characters” is broadly interpreted as “text,” “the input string” or “the character string”
WHERE “parsing a stream of characters to obtain one or more first character expressions from the stream of characters” is broadly interpreted as “the portion of text” or “the first byte of the character string” and “parse input data”); 
concatenating binary expressions representing individual characters of at least one of said one or more first character expressions in one or more first binary strings, said at least one said one or more first character expressions representing a first order value of a first alphanumeric expression, the first alphanumeric expression comprising a concatenation of said individual characters representing digit values at associated positions in the first alphanumeric expression, indicative of ones of said digit value having exactly one of three or more possible unique values (Methvin: column 2, lines 12-35, “…each letter of the alphabet as well as each symbol such as an asterisk or hyphen is represented as a unique string of eight 1 or 0 logic bits, also known as a byte…A portion of text can be thought of and is represented as a long, continuous string of bytes, one byte for each letter appearing in the portion of text. To determine whether a particular word, or "keyword," appears in a portion of text, current string processors starting at the beginning of the byte string that represents the portion of text, or the "character string," compare the first byte of the keyword with the first byte of the character string…”
column 21, lines 40-45, “…One of the first items of information that is desirable to determine related to the input string is the location of the first byte that matches the corresponding byte of the keyword. For example, many programs parse input data by searching for certain delimiters (e.g., a space, a comma, a period, a or the like).” 
column 41, lines 31-60, “The present invention includes eight other instructions that are advantageously used to process data in a character or integer data stream. One example of a frequently occurring operation in data processing is to parse the input data into text words.”
WHERE “concatenating binary expressions representing individual characters” is broadly interpreted as “portion of text can be thought of and is represented as a long, continuous string of bytes, one byte for each letter appearing in the portion of text…” (e.g. “each letter of the alphabet as well as each symbol such as an asterisk or hyphen is represented as a unique string of eight 1 or 0 logic bits, also known as a byte”),
WHERE “the first alphanumeric expression comprising a concatenation of said individual characters representing digit values at associated positions in the first alphanumeric expression, indicative of ones of said digit value having exactly one of three or more possible unique values” is broadly interpreted as each letter of the alphabet as well as each symbol such as an asterisk or hyphen is represented as a unique string of eight 1 or 0 logic bits, also known as a byte” and “process data in a character or integer data stream…,” where “individual character” is broadly interpreted as “each letter,” where “position” is broadly interpreted as “first byte of the character string”, where “digit values” is broadly interpreted as value of “byte” in binary, where “ones of said digit value having exactly one of three or more possible unique values” is broadly interpreted as “each letter of the alphabet as well as each symbol such as an asterisk or hyphen is represented as a unique string of eight 1 or 0 logic bits” where “digital value” is “1,” “0” or combination of “1” and “0”); and 
processing a query based (Methvin: column 1, line 1, 64-column 2, line 10, “In other computer applications it is desirable to have the capability to search long strings of bytes for the presence of a selected pattern of bytes. One such application that is relatively well known is used in the word processing context. This application allows one to search a portion of text for a particular word or phrase. For example, one may want to find each occurrence of the word "country" within a particular document so that the word "county" can be substituted therefor.” (e.g. in “application,” such as “word processing,” user can query (e.g. “search”) a keyword (“the word "country"”) in a document (“within a particular document”), column 2, liens 22-39, “A portion of text can be thought of and is represented as a long, continuous string of bytes, one byte for each letter appearing in the portion of text. To determine whether a particular word, or "keyword," appears in a portion of text…”), 
at least in part, on an application of an operator to at least one of said one or more first binary strings to provide a comparison of said first order value of said first alphanumeric expression represented by said concatenation of individual characters of said at least one of said one or more first character expressions with a second order value according to said ordering of alphanumeric expressions, the second order value being expressed by a concatenation of individual characters of one or more second character expressions of said query (Methvin: column 1, line 1, 64-column 2, line 10, “In other computer applications it is desirable to have the capability to search long strings of bytes for the presence of a selected pattern of bytes. One such application that is relatively well known is used in the word processing context. This application allows one to search a portion of text for a particular word or phrase. For example, one may want to find each occurrence of the word "country" within a particular document so that the word "county" can be substituted therefor.” 
…each letter of the alphabet as well as each symbol such as an asterisk or hyphen is represented as a unique string of eight 1 or 0 logic bits, also known as a byte. In order to determine whether two byte strings represent the same word, the corresponding bits in each byte are compared to determine whether they are the same. If all of the bits in the two byte strings are identical, the two byte strings represent the same word.” 
column 2, liens 22-39, “A portion of text can be thought of and is represented as a long, continuous string of bytes, one byte for each letter appearing in the portion of text. To determine whether a particular word, or "keyword," appears in a portion of text, current string processors typically, starting at the beginning of the byte string that represents the portion of text, or the "character string," compare the first byte of the keyword with the first byte of the character string. If these two bytes match (the first letter of the keyword matches the first letter in the portion of text), then the processor compares the second byte in the keyword to the second byte in the character string…”
WHERE “first alphanumeric value of said first alphanumeric expression represented by said concatenation of individual characters of said at least one of said the first byte of the character string”).
WHERE “a second alphanumeric value represented by one or more second character expressions of said query” is broadly interpreted as “compare the first byte of the keyword”).
WHERE “comparison of said first alphanumeric value of said first alphanumeric expression represented by said concatenation of individual characters of said at least one of said one or more first character expressions with a second alphanumeric value represented by one or more second character expressions of said query” is broadly interpreted as “compare the first byte of the keyword with the first byte of the character string. If these two bytes match (the first letter of the keyword matches the first letter in the portion of text”);
wherein application of said operator comprises comparing one or more bytes of said first binary string comprising said concatenation of binary expressions of individual characters of said first alphanumeric expression loaded to a first fixed-length register of a computer and/or machine and one or more bytes of a second binary string comprising a concatenation of binary expressions of individual characters of said second alphanumeric expression loaded to a second fixed-length register of the computer and/or machine (Methvin: column 1, line 1, 64-column 2, line 10, “In other computer applications it is desirable to have the capability to search long strings of bytes for the presence of a selected pattern of bytes. One such application that is relatively well allows one to search a portion of text for a particular word or phrase. For example, one may want to find each occurrence of the word "country" within a particular document so that the word "county" can be substituted therefor.” 
column 2, liens 12-35, “A portion of text can be thought of and is represented as a long, continuous string of bytes, one byte for each letter appearing in the portion of text. To determine whether a particular word, or "keyword," appears in a portion of text, current string processors typically, starting at the beginning of the byte string that represents the portion of text, or the "character string," compare the first byte of the keyword with the first byte of the character string. If these two bytes match (the first letter of the keyword matches the first letter in the portion of text), then the processor compares the second byte in the keyword to the second byte in the character string…”
WHERE “one or more bytes of said first binary string comprising said concatenation of binary expressions of individual characters of said first alphanumeric expression” is broadly interpreted as “the first byte of the character string” (e.g. “portion of text”), where “first alphanumeric expression” is broadly interpreted as “character string,” where “one or more bytes of a first binary string” is broadly interpreted as “the first byte”
WHERE “one or more bytes of a second binary string comprising a concatenation of binary expressions of individual characters of said second alphanumeric expression” is broadly interpreted as “the first byte of the keyword”), where “second alphanumeric expression” is broadly interpreted as “the keyword,” where “one or more bytes of a second binary string” is broadly interpreted as “the first byte”
WHERE “comparing” is broadly interpreted as “compare the first byte of the keyword with the first byte of the character string”
Column 5, lines 28-33, “In its bit mode of operation, the processor stores a portion of a bit string that is to be tested for the presence of a desired string of bytes in a first register location and the desired keyword in a second register location. The processor simultaneously tests each bit in the keyword with a respective bit in the bit string. As a result of this simultaneous testing, only one comparison is needed to determine whether the keyword is present in the portion of the bit string being tested…” Column 10, lines 28-30, “…the processor of FIG. 5 is for a 64-bit minicomputer, and so each of the registers in the A and B register files is 64 bits, or eight bytes, wide…” column 25, lines 31-43, “The find instructions also operate on a half-word (four-byte) basis by comparing 32 bits in the comparison register with 32 bits of the input data string…”
WHERE “first fixed-length register” is broadly interpreted as “desired string of bytes in a first register location”
WHERE “second fixed-length register” is broadly interpreted as “desired keyword in a second register location”).
However, Methvin does not explicitly disclose alphanumeric as in “value of alphanumeric expression.”
“according to an ordering of alphanumeric expression” as in “representing a first order value of a first alphanumeric expression according to an ordering of alphanumeric expression”.
Call discloses alphanumeric as in “value of alphanumeric expression” (Call: paragraph [0026], “The substrings ("terms") produced by the parser at 117 consist of an alternating sequence of alphanumeric terms (normally composed of the letters of the alphabet and numerals)”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Parallel string processor and method for a minicomputer” as taught by Methvin by implementing “Methods and apparatus for storing and processing natural language text data as a sequence of fixed length integers” as taught by Call, because it would provide Methvin’s method with the enhanced capability of “represents natural language text is converted to a more efficient compressed form by first parsing the text data into logical subdivisions consisting of the alphanumeric terms and the intervening punctuation. Each such subdivision encapsulates the meaning of ” (Call: paragraph [0011]).
Greetham discloses “according to an ordering of alphanumeric expression” as in “representing a first order value of a first alphanumeric expression according to an ordering of alphanumeric expression” (Greetham: paragraph [0057], “FIG. 9 shows a flow chart illustrating steps carried out by the keyword comparer 27. Thus, at step S12, the keyword comparer 27 receives a four or more character string or word from the keystroke receiver 26. Then at step S13, the keyword comparer 27 compares the received character string with keywords stored in the data file 28. In this embodiment, the keyword comparer 27 uses a conventional binary chopping search routine, which, in combination with the alphabetical ordering of the keywords, enables the keyword comparer 27 to determine rapidly whether the first four (or more) characters of any keywords stored in the data file match the received character string (step S14)…” 
Where “an ordering of alphanumeric expression” is broadly interpreted as “the alphabetical ordering of the keywords”).
Additionally, Greetham also discloses processing a query, at least in part, on an application of an operator to at least one of said one or more first binary strings to provide a comparison of said first order value of said first alphanumeric expression represented by said concatenation of individual characters of said at least one of said a second order value according to said ordering of alphanumeric expressions, the second order value being expressed by a concatenation of individual characters of one or more second character expressions of said query (Greetham: paragraph [0057], “FIG. 9 shows a flow chart illustrating steps carried out by the keyword comparer 27. Thus, at step S12, the keyword comparer 27 receives a four or more character string or word from the keystroke receiver 26. Then at step S13, the keyword comparer 27 compares the received character string with keywords stored in the data file 28. In this embodiment, the keyword comparer 27 uses a conventional binary chopping search routine, which, in combination with the alphabetical ordering of the keywords, enables the keyword comparer 27 to determine rapidly whether the first four (or more) characters of any keywords stored in the data file match the received character string (step S14)…” 
Where “a first order value” are “a second order value” are broadly interpreted as “the alphabetical ordering of the keywords” (e.g. the position or the word in alphabetical order), where “comparing ” is broadly interpreted as “enables the keyword comparer 27 to determine rapidly whether the first four (or more) characters of any keywords stored in the data file match the received character string (step S14)”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Parallel string processor and method ” as taught by Methvin by implementing “Apparatus for facilitating access to information” as taught by Greetham, because it would provide Methvin’s modified method with the enhanced capability of “in combination with the alphabetical ordering of the keywords, enables the keyword comparer 27 to determine rapidly whether the first four (or more) characters of any keywords stored in the data file match the received character string (step S14).” (Greetham: paragraph [0057])
For claim 116, Methvin, Call and Greetham disclose the method of claim 113, wherein the second binary string comprises a concatenation of binary expressions of individual characters of at least one of said one or more second character expressions (Methvin: column 1, line 1, 64-column 2, line 10, column 2, liens 12-39, “A portion of text can be thought of and is represented as a long, continuous string of bytes, one byte for each letter appearing in the portion of text. To determine whether a particular word, or "keyword," appears in a portion of text, current string processors typically, starting at the beginning of the byte string that represents the portion of text, or the "character string," compare the first byte of the keyword with the first byte of the character string. If these two bytes match (the first letter of the keyword matches the first letter in the portion of text), then the processor compares the second byte in the keyword to the second byte in the character string. If these two bytes match, then the processor compares the next pair of bytes in the two strings, and so on. If all of the respective bytes in the two strings match, the processor has found an occurrence of the keyword in the portion of text…”
Column 2, line 56-column 3, line 11, “As an example, let the keyword be the word "the" and the character string be "that time is the essence." Initially, as described above and set forth below, the byte representing the "t" in "the" will be compared to the byte representing the "t" in "that":…This comparison will yield a match, and so the byte representing the "h" in "the" will be compared with the byte representing the "h" in "that."”
WHERE “second binary string” is broadly interpreted as “the keyword be the word "the"…byte representing the "h" in "the"”).
For claim 117, Methvin, Call and Greetham disclose the method of claim 113, wherein said processing said query further comprises:
determining a relationship between at least one of said first character expressions and at least one of said one or more second character expressions based, at least in part, on said one or more first binary strings and said one or more second binary strings (Methvin: column 1, line 1, 64-column 2, line 10, column 2, liens 12-39, “A portion of text can be thought of and is represented as a long, continuous string of bytes, one byte for each letter appearing in the portion of text. To determine whether a particular word, or "keyword," appears in a portion of text, current string processors typically, starting at the beginning of the byte the "character string," compare the first byte of the keyword with the first byte of the character string. If these two bytes match (the first letter of the keyword matches the first letter in the portion of text), then the processor compares the second byte in the keyword to the second byte in the character string. If these two bytes match, then the processor compares the next pair of bytes in the two strings, and so on. If all of the respective bytes in the two strings match, the processor has found an occurrence of the keyword in the portion of text…”
Column 2, line 56-column 3, line 11, “As an example, let the keyword be the word "the" and the character string be "that time is the essence." Initially, as described above and set forth below, the byte representing the "t" in "the" will be compared to the byte representing the "t" in "that":…This comparison will yield a match, and so the byte representing the "h" in "the" will be compared with the byte representing the "h" in "that."”
WHERE “determining a relationship” is broadly interpreted as “yield a match” (e.g. “matching” or “equality” is a relationship between two entities).
For claim 123, Methvin, Call and Greetham disclose the method of claim 113, and further comprising buffering at least a portion of said one or more first binary strings in a window buffer, and wherein said processing said query further comprises processing said query based, at least in part on signals and/or states maintained in said window buffer (Methvin: 
the data in Register B is stored in a buffer…” which discloses “buffer,”
column 1, line 1, 64-column 2, line 10, “In other computer applications it is desirable to have the capability to search long strings of bytes for the presence of a selected pattern of bytes…allows one to search a portion of text for a particular word or phrase. For example, one may want to find each occurrence of the word "country" within a particular document so that the word "county" can be substituted therefor.” where “query “is broadly interpreted as “capability to search long strings… allows one to search a portion of text for a particular word or phrase,” where in response to “query” (user search for particular words), “at least a portion of said one or more first binary strings” is broadly interpreted as “long strings of bytes” or “a portion of text,”
column 2, lines 12-65, “…A portion of text can be thought of and is represented as a long, continuous string of bytes, one byte for each letter appearing in the portion of text. To determine whether a particular word, or "keyword," appears in a portion of text, current string processors typically, starting at the beginning of the byte string that represents the portion of text, or the "character string," compare the first byte of the keyword with the first byte of the character string…As an example, let the keyword be the word "the" and the character string be "that time is the essence." Initially, as described above and set forth below, the byte representing the "t" in "the" will be compared to the byte representing the "t" in "that":” Column 7, lines 61-column 8, line 36, “Referring to FIG. 1, a selected control character, such as "EOS" (end of sector), is loaded into a Register A. Referring to FIG. 2, an 8-byte (64-bit) data string is loaded into a Register B and compared to the "EOS" reference characters in Register A in order to determine whether there are any "EOS" characters in any byte of the data string in the Register A. The results of the comparison, whether any particular byte of Register A matches the corresponding byte in Register B, is stored in a Processor Status Register 100 (also referred to as the "hit register"). It will be appreciated that with the present invention, any number of bytes may be simultaneously compared, the number depending on the particular computer system utilized. In the preferred embodiment discussed herein, the computer is a 64-bit machine; therefore, 8 bytes are simultaneously compared to determine whether they contain a control character…” which discloses load and comparing data or portion of string that is loaded into “Register” (e.g. “data in Register B is stored in a buffer”) and
Column 10, lines 51-60, “The B register file contains a bit count register 132 and a byte count register 134 which, as is explained in more detail hereinafter, determine when the next ”
Column 12, lines 39-49, “A trio of control signals is supplied to each of the two shift registers 186, 188. A LOAD signal causes the register to which it is attached to be parallel-loaded with a portion of a data string. The data is loaded into the registers 186, 188 from the memory 178 through a data route consisting of the ALU 140…” which discloses loading portion of data string into the register.
Column 14, lines 11-30, “so the K register will be periodically reloaded with the next portion of the data string to be tested” where “signals and/or states maintained in said window buffer” is broadly interpreted as “reloaded with the next portion,” (query/matching after each “reloaded with the next portion”)
Column 17, lines 11-30, “Next, at step 216, the J shift register 186 is loaded with the first word of the data string to be tested, "word" meaning a block of binary data eight bytes long to correspond to the eight-byte width of the J shift register 186. The step 216 is accomplished by instruction 6 in Table 1 which moves the contents of the memory at the address where the data string is stored to the J shift register 186 through a path including the memory buffer 182, the M-bus 184, the ALU 140, the F-bus 148, the F-to-B buffer 174, and the B-bus 172. Next, at step 218, the next word, or eight bytes, of the data string are loaded into the K shift register 188 from the memory 178 in a similar manner by instructions 7-11. Specifically, instructions 7-10 cause the address to be incremented by eight so that the incremented address will point to the next eight bytes of the data string in memory 178. Then instruction 11 causes the next eight bytes to be fetched from memory 178 and put into the K shift register 188 via the same data path as described in connection with the loading of the J shift register 186.”
column 10, lines 20-50, “…The A register file is shown to include an address register 122, a length register 124, a bit mask register 126, a byte mask register 128, and a test register 130…The test register 130 contains the desired keyword after it has been masked with the desired byte mask…The length register 124 is used to store the length of the portion of the data string that remains to be tested…”
 “The B register file contains a bit count register 132 and a byte count register 134 which, as is explained in more detail hereinafter, determine when the next portion of the data string being tested for the presence of the keyword needs to be fetched from memory. A keyword register 136 contains the binary data string corresponding to the desired keyword, and the end-of-string (END) flag register 138 contains a flag that indicates whether or not a data string has been completely searched for ” Which discloses after loading a portion, loading next portion).
For claim 127, it is a computing platform claim having similar limitations as cited in claim 113. Thus, claim 127 is also rejected under the same rationale as cited in the rejection of rejected claim 113.
For claim 128, it is a computing platform claim having similar limitations as cited in claim 117. Thus, claim 128 is also rejected under the same rationale as cited in the rejection of rejected claim 117.
For claim 131, it is an article claim having similar limitations as cited in claim 113. Thus, claim 131 is also rejected under the same rationale as cited in the rejection of rejected claim 113.
For claim 132, it is an apparatus claim having similar limitations as cited in claim 113. Thus, claim 132 is also rejected under the same rationale as cited in the rejection of rejected claim 113.

Claim 114 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Methvin et al. (U.S. Pat. No.: US 5073864, hereinafter Methvin), in view of Call (U.S. Pub. No.: US 20020165707), and further in view of Greetham et al. (US 20020133522, herein after Greetham), and further in view of Billing (U.S. Patent No.: US 5067133).
For claim 114, Methvin, Call and Greetham disclose the method of claim 113, wherein said first alphanumeric value (Call: paragraph [0026], “The substrings ("terms") produced by the parser at 117 consist of an alphanumeric terms (normally composed of the letters of the alphabet and numerals)”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Parallel string processor and method for a minicomputer” as taught by Methvin by implementing “Methods and apparatus for storing and processing natural language text data as a sequence of fixed length integers” as taught by Call, because it would provide Methvin’s method with the enhanced capability of “represents natural language text is converted to a more efficient compressed form by first parsing the text data into logical subdivisions consisting of the alphanumeric terms and the intervening punctuation. Each such subdivision encapsulates the meaning of the original character text, and is represented by fixed length numerical integer value, thus forming a sequence of fixed length integers representing the original text” (Call: paragraph [0011]).
However, Methvin, Call and Greetham do not explicitly disclose comprises a sum of products, said products comprising individual ones of said digit values multiplied by a position value associated with positions of said digit values multiplied by position values associated with positions of said digit values in the alphanumeric expression.
Billing discloses comprises a sum of products, said products comprising individual ones of said digit values multiplied by a position value associated with positions of said digit values multiplied by position values associated with positions of said digit values in the expression (Billing: claim 4,  “…for each byte…a value sum of the products, for each bit of the byte, of the value of that bit multiplied by the position of that bit in the line…”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Parallel string processor and method for a minicomputer” as taught by Methvin by implementing “Error-correction of stored television signals” as taught by Billing, because it would provide Methvin’s modified method with the enhanced capability of “the code value being derived from the stored data in such a manner that an error occurring in any bit of the data relating to a given line, following storage thereof, can be detected by re-computing a code value from data retrieved from the store in relation to said line, and comparing the re-computed code value with that originally stored in relation to the same line…” (Billing: column, lines 24-41) in order to “…providing that the algorithm utilised in computing the code value will provide not only an indication of an error, but also the location of the bit containing the error, means may be provided for correcting the error in any such data bit before the picture signal is reproduced” (Billing: column, lines 24-41).

Claims 118, 119, 120, 121, 129, 130 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Methvin et al. (U.S. Pat. No.: US 5073864, hereinafter Methvin), in view of Call (U.S. Pub. No.: US 20020165707), and further in view of Greetham et al. (US 20020133522, herein after Greetham), and further in view of Huntington et al. (U.S. Pub. No.: US 20030131098, hereinafter Huntington).
For claim 118, Methvin, Call and Greetham disclose the method of claim 117, wherein said determining said relationship further comprises determining said relationship (Methvin: column 1, line 1, 64-column 2, line 10, column 2, liens 12-39, “A portion of text can be thought of and is represented as a long, continuous string of bytes, one byte for each letter appearing in the portion of text. To determine whether a particular word, or "keyword," appears in a portion of text, current string processors typically, starting at the beginning of the byte string that represents the portion of text, or the "character string," compare the first byte of the keyword with the first byte of the character string. If these two bytes match (the first letter of the keyword matches the first letter in the portion of text), then the processor compares the second byte in the keyword to the second byte in the character string. If these two bytes match, then the processor compares the next pair of bytes in the two strings, and so on. If all of the respective bytes in the two strings match, the processor has found an occurrence of the keyword in the portion of text…”
Column 2, line 56-column 3, line 11, “As an example, let the keyword be the word "the" and the character string be "that time is the essence." Initially, as described above and set forth below, the byte representing the "t" in "the" will be compared to the byte representing the "t" in "that":…This comparison will yield a match, and so the byte representing the "h" in "the" will be compared with the byte representing the "h" in "that."”
WHERE “determining a relationship” is broadly interpreted as “yield a match” (e.g. “matching” or “equality” is a relationship between two entities). 
However, Methvin, Call and Greetham do not explicitly disclose according to said operator.
Huntington discloses according to said operator (Huntington: paragraph [0143], “A format may specify the type of value or comparison, for example numeric, string, binary, network address, network address mask, etc. Relational operators relate the qualifier to the value and may have many possible settings, for example numeric equal, not equal, greater than, less than, greater or equal to, less than or equal to, string and textual operations such as includes, not includes, equal, not equal, regular expression, case sensitive and insensitive operations, etc.…and a relational operator of equal.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Parallel string processor and method for a minicomputer” as taught by Methvin by implementing “Network data retrieval and filter systems and methods” as taught by Huntington, because it would provide Methvin’s modified method with the enhanced capability of matching expression may include four parts: a qualifier, a relational operator, a value, and a format.” (Huntington: paragraph [0143]) in order to “…a filter is specified by a filter expression, which is a combination of one or more matching expressions…use logical operators to relate matching expressions in a filter expression.” (Huntington: paragraph [0143]).
For claim 119, Methvin, Call and Huntington disclose the method of claim 118, wherein said determining said relationship further comprises determining a quantitative relationship between said first order value and said second order value according to said operator (Huntington: paragraph [0143], “A format may specify the type of value or comparison, for example numeric, string, binary, network address, network address mask, etc. Relational operators relate the qualifier to the value and may have many possible settings, for example numeric equal, not equal, greater than, less than, greater or equal to, less than or equal to, string and textual operations such as includes, not includes, equal, not equal, regular expression, case sensitive and insensitive operations, etc.…and a relational operator of equal.”
WHERE “quantitative relationship” is broadly interpreted as “greater than, less than,”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Parallel string processor and method for a minicomputer” as taught by Methvin by implementing “Network data ” as taught by Huntington, because it would provide Methvin’s modified method with the enhanced capability of “matching expression may include four parts: a qualifier, a relational operator, a value, and a format.” (Huntington: paragraph [0143]) in order to “…a filter is specified by a filter expression, which is a combination of one or more matching expressions…use logical operators to relate matching expressions in a filter expression.” (Huntington: paragraph [0143]).
For claim 120, Methvin, Call and Huntington disclose the method of claim 119, wherein said determining said quantitative relationship further comprises determining whether a numerical value represented by said first order value character expressions is greater than a numerical value represented by said order value (Huntington: paragraph [0143], “A format may specify the type of value or comparison, for example numeric, string, binary, network address, network address mask, etc. Relational operators relate the qualifier to the value and may have many possible settings, for example numeric equal, not equal, greater than, less than, greater or equal to, less than or equal to, string and textual operations such as includes, not includes, equal, not equal, regular expression, case sensitive and insensitive operations, etc.…and a relational operator of equal.”
WHERE “quantitative relationship” is broadly interpreted as “greater than”).
It would have been obvious to one of ordinary skill in the art at the time the Parallel string processor and method for a minicomputer” as taught by Methvin by implementing “Network data retrieval and filter systems and methods” as taught by Huntington, because it would provide Methvin’s modified method with the enhanced capability of “matching expression may include four parts: a qualifier, a relational operator, a value, and a format.” (Huntington: paragraph [0143]) in order to “…a filter is specified by a filter expression, which is a combination of one or more matching expressions…use logical operators to relate matching expressions in a filter expression.” (Huntington: paragraph [0143]).
For claim 121, Methvin, Call and Huntington disclose the method of claim 119, wherein said determining said quantitative relationship further comprises determining whether a numerical value represented by said first order value is less than a numerical value represented by said second order value (Huntington: paragraph [0143], “A format may specify the type of value or comparison, for example numeric, string, binary, network address, network address mask, etc. Relational operators relate the qualifier to the value and may have many possible settings, for example numeric equal, not equal, greater than, less than, greater or equal to, less than or equal to, string and textual operations such as includes, not includes, equal, not equal, regular expression, case sensitive and insensitive operations, etc.…and a relational operator of equal.”
WHERE “quantitative relationship” is broadly interpreted as “greater than”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Parallel string processor and method for a minicomputer” as taught by Methvin by implementing “Network data retrieval and filter systems and methods” as taught by Huntington, because it would provide Methvin’s modified method with the enhanced capability of “matching expression may include four parts: a qualifier, a relational operator, a value, and a format.” (Huntington: paragraph [0143]) in order to “…a filter is specified by a filter expression, which is a combination of one or more matching expressions…use logical operators to relate matching expressions in a filter expression.” (Huntington: paragraph [0143]).
For claim 129, it is a computing platform claim having similar limitations as cited in claim 118. Thus, claim 128 is also rejected under the same rationale as cited in the rejection of rejected claim 118.
For claim 130, it is a computing platform claim having similar limitations as cited in claim 119. Thus, claim 130 is also rejected under the same rationale as cited in the rejection of rejected claim 119.

Claim 122 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Methvin et al. (U.S. Pat. No.: US 5073864, hereinafter Methvin), in view of Call (U.S. Pub. No.: US 20020165707), and further in view of Greetham et al. (US 20020133522, herein after Greetham), and further in view of Moore et al. (U.S. Pub. No.: US 20070061266, hereinafter Moore).
For claim 122, Methvin, Call and Greetham disclose the method of claim 113.
However, Methvin, Call and Greetham do not explicitly disclose, wherein said data stream comprises character expressions from a plurality of record sources.
Moore discloses wherein said data stream comprises character expressions from a plurality of record sources (Moore: paragraph [0347], “…the filter may apply any known rules for discriminating text or other media to identified data feeds. For example, rules may be provided for determining the presence or absence of any word or groups of words.” paragraph [0384], “Pools may contain information relating to information that was found in data streams. A pool may represent, for example, information from one or more data streams … from particular sources. For example, a financial market may produce a stream of data relating to trades made during a trading session, and a pool of data extracted from the stream may be created for subsequent use. As another example, medical information may be produced by a medical device, and the medical device information may be pushed into a data stream. The medical information from the data stream may be extracted from the stream and placed in a pool. As another example, all information related to a particular topic, person, entity, or the like may be acquired from a range of different data streams and placed into a corresponding pool.” Paragraph [0387], “Pools may be different sources (a main source, as well as secondary sources or streams that augment the main source streams)” paragraph [0705], “These functions and/or operators may be directed at manipulating or processing logic, a comparison, mathematics, a string, a binary string, a bit string, a format, a date, a time, geometry, a network address, a sequence, a condition, an array, an aggregate, a query, a row, a set, system information, and the like. Furthermore, the functions and/or operators may be directed at system administration. Many applications of such functions and/or operators are apparent as they relate to the system 8500 or any other syndication system”
WHERE “character expressions” is broadly interpreted as “word,” “information from one or more data streams…from particular sources” (e.g. “data relating to trades made during a trading session”) or “string”
WHERE “a plurality of record sources” is broadly interpreted as “information from one or more data streams…from particular sources”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Parallel string processor and method for a minicomputer” as taught by Methvin by implementing “Security systems and methods for use with structured and unstructured data” as taught by Moore, because it would provide Methvin’s modified method with the enhanced capability of “allow a user to search, filter and cluster health care ” (Moore: paragraph [0099]).

Claims 124, 125, 126 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Methvin et al. (U.S. Pat. No.: US 5073864, hereinafter Methvin), in view of Call (U.S. Pub. No.: US 20020165707), and further in view of Greetham et al. (US 20020133522, herein after Greetham), and further in view of De La Cruz et al. (U.S. Pub. No.: US 20070150497, hereinafter De La Cruz).
For claim 124, Methvin, Call and Greetham disclose the method of claim 123.
However, Methvin, Call and Greetham do not explicitly disclose, wherein said buffering said portion of said one or more first binary strings further comprises merging said portion with historical events.
De La Cruz discloses wherein said buffering said portion of said one or more first binary strings further comprises merging said portion with historical events (De La Cruz: Paragraph [0011], “…disclosed a window approach. In the specialized literature this concept is also known as ZL1, or "sliding dictionary". The identifying characteristic of this algorithm is the concept of a window traveling through the original uncompressed data. In each step the incoming sub -string is searched in the window of the past buffer in order to find if there is sub-string that generates a match. The goal is to identify the longest identical match possible. As a result of the search, a pair <Position, Length> is established, that univocally specify the next incoming sub-string as a match against a sub-string from the past data window. This pair is then encoded and appended to the coded data stream. At the end, the window is then moved forward as to include the newly matched sub-string, discarding…the oldest characters in the window as to keep the window size constant…” WHERE “merging said portion with historical events” is broadly interpreted as “window is then moved forward as to include the newly matched sub-string, discarding…the oldest characters in the window as to keep the window size constant”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Parallel string processor and method for a minicomputer” as taught by Methvin by implementing “Block data compression system, comprising a compression device and a decompression device and method for rapid block data compression with multi-byte search” as taught by De La Cruz, because it would provide Methvin’s modified method with the enhanced capability of “identifying characteristic of this algorithm is the concept of a window traveling through the original uncompressed data. In each step the incoming sub-string is searched in the window of the past buffer in order to find if there is sub-string that generates a match…” (De La Cruz: paragraph [0011]).
For claim 125, Methvin, Call and Greetham disclose the method of claim 123.
 However, Methvin, Call and Greetham do not explicitly disclose wherein said buffering said portion further comprises: 

merging said portion of said one or more data streams with an unexpired portion of said historical data to provide an updated window buffer.
De La Cruz discloses wherein said buffering said portion further comprises: 
expiring at least a portion of said historical events (De La Cruz: Paragraph [0011], “…disclosed a window approach. In the specialized literature this concept is also known as ZL1, or "sliding dictionary". The identifying characteristic of this algorithm is the concept of a window traveling through the original uncompressed data. In each step the incoming sub -string is searched in the window of the past buffer in order to find if there is sub-string that generates a match. The goal is to identify the longest identical match possible. As a result of the search, a pair <Position, Length> is established, that univocally specify the next incoming sub-string as a match against a sub-string from the past data window. This pair is then encoded and appended to the coded data stream. At the end, the window is then moved forward as to include the newly matched sub-string, discarding…the oldest characters in the window as to keep the window size constant…”
WHERE “expiring at least a portion of said historical events” is broadly interpreted as “window is then moved forward as to include the newly matched sub-string, discarding…the oldest characters in the window as to keep the window size constant”); and 
 Paragraph [0011], “…disclosed a window approach. In the specialized literature this concept is also known as ZL1, or "sliding dictionary". The identifying characteristic of this algorithm is the concept of a window traveling through the original uncompressed data. In each step the incoming sub -string is searched in the window of the past buffer in order to find if there is sub-string that generates a match. The goal is to identify the longest identical match possible. As a result of the search, a pair <Position, Length> is established, that univocally specify the next incoming sub-string as a match against a sub-string from the past data window. This pair is then encoded and appended to the coded data stream. At the end, the window is then moved forward as to include the newly matched sub-string, discarding…the oldest characters in the window as to keep the window size constant…”
WHERE “an unexpired portion” is broadly interpreted as not “the oldest characters in the window”
WHERE “merging said portion of said one or more data streams with an unexpired portion of said historical data” is broadly interpreted as “window is then moved forward as to include the newly matched sub-string, discarding…the oldest characters in the window”).
Parallel string processor and method for a minicomputer” as taught by Methvin by implementing “Block data compression system, comprising a compression device and a decompression device and method for rapid block data compression with multi-byte search” as taught by De La Cruz, because it would provide Methvin’s modified method with the enhanced capability of “identifying characteristic of this algorithm is the concept of a window traveling through the original uncompressed data. In each step the incoming sub-string is searched in the window of the past buffer in order to find if there is sub-string that generates a match…” (De La Cruz: paragraph [0011]).
For claim 126, Methvin, Call and Greetham disclose the method of claim 125, wherein said processing said query further comprises processing said query based, at least in part, on said updated window buffer (De La Cruz: paragraph [0011] “disclosed a window approach. In the specialized literature this concept is also known as ZL1, or "sliding dictionary". The identifying characteristic of this algorithm is the concept of a window traveling through the original uncompressed data. In each step the incoming sub-string is searched in the window of the past buffer in order to find if there is sub-string that generates a match” where “query” is broadly interpreted as “searched”).
It would have been obvious to one of ordinary skill in the art at the time the Parallel string processor and method for a minicomputer” as taught by Methvin by implementing “Block data compression system, comprising a compression device and a decompression device and method for rapid block data compression with multi-byte search” as taught by De La Cruz, because it would provide Methvin’s modified method with the enhanced capability of “identifying characteristic of this algorithm is the concept of a window traveling through the original uncompressed data. In each step the incoming sub-string is searched in the window of the past buffer in order to find if there is sub-string that generates a match…” (De La Cruz: paragraph [0011]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169